v. Babayan, 106 Nev. 155, 174, 787 P.2d 805, 819-20 (1990). For these
                      reasons, we
                                    ORDER the petition DENIED.



                                                                        J.
                                              Saitta


                                        eNe
                                       iN


                        ibbons                                 Pickering


                      cc:   Chief Judge, The Eighth Judicial District Court
                            Hon. Jack B. Ames, Senior Judge
                            Coyer Law Office
                            Attorney General/Carson City
                            Clark County District Attorney
                            Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    4ffpim